Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1-9, 11-22 and 24-31 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	
The Applicant has incorporated the allowable subject matter of the objected dependent claim 10 into independent claims 1 and 6, and the allowable subject matter of the objected dependent claim 23 into independent claim 19.

Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “ wherein the control circuit is configured to: control the second display data to be output to the data line at a first transition edge of a data output control signal when the second display data is similar to the first display data; and control the second display data to be output to the data line at a second transition edge of the data output control signal when the second display data is dissimilar to the first display data, wherein the first transition edge of the data output control signal occurs later than the second transition edge of the pulse of the data output control signal”.

The closest prior art Jan et al. (US 2007/026294 A1) teaches a source driving circuit, adapted to a display panel, the source driving circuit comprising: a data channel, configured to be coupled to a data line of the display panel and drive the data line of the display panel sequentially according to a first display data and a second display data, wherein the first display data corresponds to a first scan line of the display panel, and the second display data corresponds to a second scan line of the display panel next to the first scan line of the display panel; and a control circuit, coupled to the data channel and configured to control a time point that the data channel outputs the second display data according to similarity between the first display data and the second display data.
However, Jan does not teach wherein the control circuit is configured to: control the second display data to be output to the data line at a first transition edge of a data output control signal when the second display data is similar to the first display data; and control the second display data to be output to the data line at a second transition edge of the data output control signal when the second display data is dissimilar to the first display data, wherein the first transition edge of the data output control signal occurs later than the second transition edge of the pulse of the data output control signal.

Claims 6 and 19 are allowed for the same reason as claim 1.
Claims 2-5, 7-9, 11-18, 20-22 and 24-31 are allowed as being depend upon base claims 1, 6 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                                        

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691